Citation Nr: 0017942	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  94-32 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to service-connected psychiatric disability.

2.  Entitlement to service connection for an abdominal aortic 
aneurysm, secondary to service-connected psychiatric 
disability.

3.  Entitlement to service connection for cardiovascular 
disease, secondary to service-connected psychiatric 
disability.

4.  Entitlement to service connection for arthritis of the 
spine, secondary to service-connected psychiatric disability.

5.  Entitlement to service connection for residuals of a left 
nephrectomy, secondary to service-connected psychiatric 
disability.

6.  Entitlement to service connection for hemorrhoids, 
secondary to service-connected psychiatric disability.

7.  Entitlement to service connection for a stomach disorder, 
including duodenal ulcer, secondary to psychiatric 
disability.

8.  Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1940 to December 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal was previously before the Board in June 1996, at 
which time it was remanded.  At that time the issue of 
entitlement to service connection for headaches secondary to 
service-connected psychiatric disability was in appellate 
status.  A March 1998 RO decision granted service connection 
for psychogenic/tension headaches.  Therefore, the issue of 
entitlement to service connection for headaches, secondary to 
service-connected psychiatric disability, is moot and is no 
longer in appellate status.

An October 1999 supplemental statement of the case addresses 
the issues of entitlement to service connection for abdominal 
aortic aneurysm and hypertension secondary to cigarette 
smoking.  A review of the record does not indicate that a 
rating decision has addressed these issues, that the veteran 
has ever been advised of his appellate rights with respect to 
the denial of these issues, or that he has ever filed a 
notice of disagreement or substantive appeal addressing the 
issues of entitlement to service connection for abdominal 
aortic aneurysm and hypertension secondary to cigarette 
smoking.  The RO should provide the veteran with his 
appellate rights with respect to the denial of these issues.

In an April 2000 presentation by the veteran's representative 
a claim for service connection for arthritis of the spine on 
a direct basis is made.  This issue has not been adjudicated 
by the RO and is referred to the RO for its adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal with respect to the issues of 
entitlement to service connection for hypertension secondary 
to service-connected psychiatric disability and an increased 
rating has been obtained.

2.  The veteran's service-connected psychiatric disability 
has chronically worsened his hypertension.

3.  The claim of entitlement to service connection for an 
abdominal aortic aneurysm, secondary to service-connected 
psychiatric disability, is not plausible.

4.  The claim of entitlement to service connection for 
cardiovascular disease, secondary to service-connected 
psychiatric disability, is not plausible.

5.  The claim of entitlement to service connection for 
arthritis of the spine, secondary to service-connected 
psychiatric disability, is not plausible.

6.  The claim of entitlement to service connection for 
residuals of a left nephrectomy, secondary to service-
connected psychiatric disability, is not plausible.

7.  The claim of entitlement to service connection for 
hemorrhoids, secondary to service-connected psychiatric 
disability, is not plausible.

8.  The claim of entitlement to service connection for 
stomach disability, including duodenal ulcer, secondary to 
service-connected psychiatric disability, is not plausible.

9.  The veteran's anxiety neurosis is manifested by 
irritability, productive of occupational and social 
impairment of no more than reduced reliability and 
productivity, and productive of no more than considerable 
social and industrial impairment under the criteria in effect 
prior to November 7, 1996.

10.  The veteran's anxiety neurosis is more favorably rated 
under the criteria in effect prior to November 7, 1996.


CONCLUSIONS OF LAW

1.  Hypertension has been aggravated by the veteran's 
service-connected psychiatric disability.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).

2.  The claim of entitlement to service connection for an 
abdominal aortic aneurysm, secondary to service-connected 
psychiatric disability, is not well grounded.  38 U.S.C.A. 
§ 5107(a).

3.  The claim of entitlement to service connection for 
cardiovascular disease, secondary to service-connected 
psychiatric disability, is not well grounded.  38 U.S.C.A. 
§ 5107(a).

4.  The claim of entitlement to service connection for 
arthritis of the spine, secondary to service-connected 
psychiatric disability, is not well grounded.  38 U.S.C.A. 
§ 5107(a).

5.  The claim of entitlement to service connection for 
residuals of a left nephrectomy, secondary to service-
connected psychiatric disability, is not well grounded.  
38 U.S.C.A. § 5107(a).

6.  The claim of entitlement to service connection for 
hemorrhoids, secondary to service-connected psychiatric 
disability, is not well grounded.  38 U.S.C.A. § 5107(a).

7.  The claim of entitlement to service connection for a 
stomach disorder, including duodenal ulcer disease, secondary 
to service-connected psychiatric disability, is not well 
grounded.  38 U.S.C.A. § 5107(a).

8.  The criteria for a 50 percent evaluation for anxiety 
neurosis have been met, under the rating schedule prior to 
November 7, 1996 that is more favorable to the veteran.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (prior to November 7, 1996); 38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hypertension

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for hypertension secondary to 
service-connected psychiatric disability is plausible and 
capable of substantiation and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The veteran 
has been afforded VA examinations and a personal hearing, and 
treatment records have been obtained.  The Board is satisfied 
that all necessary assistance has been provided regarding 
this claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

The report of an April 1997 VA psychiatric evaluation 
reflects that the psychiatric examiner felt there was no 
direct relationship between the veteran's hypertension and 
his anxiety.  The report of an April 1997 VA general medical 
examination reflects that the medical examiner was of the 
opinion that the primary physical ailment the veteran had 
that could be exacerbated by psychiatric disability could be 
hypertension.  The report of a January 1998 VA cardiovascular 
consultation by a VA physician cardiovascular specialist who 
reviewed the veteran's medical history reflects multiple 
etiologies for the veteran's hypertension, exclusive of his 
service-connected psychiatric disability.  The reviewer 
opined there was no medical evidence available to link 
anxiety disorders as an etiologic factor to hypertension, but 
that there were reports of individuals suffering from 
hypertension and severe psychiatric stress who upon treatment 
for their psychiatric disorder had achieved better blood 
pressure control with less medication.  It was therefore the 
reviewer's opinion that while the anxiety disorder was not an 
etiologic factor in the veteran's hypertension "it may well 
be a cause for aggravation of his existing hypertension.  At 
most, a 10-15 percent increase in blood pressure could be 
expected from such aggravation."  The physician reviewer 
concluded that at worst the veteran's psychiatric disorder 
may cause a 10 to 15 percent aggravation in his hypertension.

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen.

The record reflects that the veteran currently has 
hypertension and all of the medical evidence reflects that 
his service-connected psychiatric disorder is not an 
etiologic factor in the development of his hypertension.  
However, there is competent medical evidence that supports 
the conclusion that the veteran's service-connected 
psychiatric disorder has chronically worsened his 
hypertension by a 10 to 15 percent increase in blood 
pressure.  Therefore, the Board concludes that the evidence 
is at least in equipoise with respect to whether or not the 
veteran's hypertension is secondary to his service-connected 
psychiatric disability on the basis of the hypertension being 
chronically worsened by the service-connected psychiatric 
disability.  In resolving all doubt in the veteran's behalf, 
service connection for hypertension is warranted on the basis 
of being chronically worsened by service-connected 
psychiatric disability.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.310(a); Allen.

II.  Not Well-Grounded Claims

The threshold question is whether the veteran's claims of 
entitlement to service connection for an abdominal aortic 
aneurysm, cardiovascular disorder, arthritis of the spine, 
residuals of a left nephrectomy, hemorrhoids, and stomach 
disability, including duodenal ulcer, all claimed as 
secondary to service-connected psychiatric disability, are 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must be more than a mere allegation, 
the claim must be accompanied by evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, where a determinative issue involves a diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In order for a claim for secondary 
service connection to be well grounded there must be medical 
evidence both of a current disability and of an etiological 
relationship between that disability and service-connected 
disability.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).

The veteran's representative has requested a remand for 
additional examination to comply with the Board's previous 
remand.  However, since these claims are not well grounded 
there is no duty to assist and additional remand is not 
required.  Roberts v. West, 13 Vet. App. 185 (1999).

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen.

The Board has reviewed all of the evidence of record, 
including the competent medical evidence as well as 
statements submitted by the veteran and his spouse.  A review 
of the evidence of record reflects that there is competent 
medical evidence indicating that the veteran has had an 
abdominal aortic aneurysm, cardiovascular disorder, arthritis 
of the spine, residuals of a left nephrectomy, hemorrhoids, 
and stomach disability, including duodenal ulcer.  However, a 
review of the evidence of record reflects that there is no 
competent medical evidence indicating an etiological 
relationship between any of these disabilities and the 
veteran's service-connected anxiety neurosis.

In this regard, service medical records and all medical 
evidence subsequent to service have been reviewed.  A 
November 1996 memorandum from a VA physician reflects that 
she had never told the veteran that an abdominal aortic 
aneurysm, arthritis of the spine, residuals of a nephrectomy, 
and hemorrhoids are secondary to anxiety neurosis and 
indicates that she may have acknowledged that duodenal ulcer 
can be associated with stress.  The report of an April 1997 
VA gastrointestinal examination reflects an assessment that 
the veteran had a long history of intermittent dyspepsia with 
previous diagnosis apparently of bleeding ulcerations, 
thought related to acute hospitalization and most likely 
secondary to hypoxia and stress.  The report of a January 
1998 VA cardiovascular consultation reflects the physician 
reviewer's opinion that veteran's cardiac condition is one of 
a valvular disorder and there is no medical evidence to link 
valvular heart disease to anxiety disorders.  It was further 
opined the veteran's abdominal aortic aneurysm was due to 
significant atherosclerosis.  The report of a November 1997 
VA orthopedic examination reflects that the veteran's 
arthritis of the spine was due to trauma and the aging 
process.  None of this evidence reflects opinions indicating 
that any of these disabilities are proximately due to or have 
been chronically worsened by the service connected anxiety 
neurosis.

Lay statements have been offered regarding a belief that the 
abdominal aortic aneurysm, heart disability, arthritis of the 
spine, residuals of a left nephrectomy, hemorrhoids, and 
stomach disability, including duodenal ulcer, are secondary 
to service-connected psychiatric disability.  While such lay 
opinions are presumed credible for purposes of this 
determination, lay persons are not qualified to establish a 
medical diagnosis or show a medical etiology merely by their 
own assertions, as such matters require medical expertise.  
See Grottveit and Espiritu.  Therefore, the Board concludes 
that without the requisite competent medical evidence 
establishing that these disabilities are proximately due to 
or have been chronically worsened by the veteran's service-
connected psychiatric disability, the claims of entitlement 
to service connection for these disabilities secondary to 
service-connected psychiatric disability are not well 
grounded.  Jones.

Although the Board has disposed of the claims on a ground 
different from that of the RO, that is, whether the veteran's 
claims are well grounded rather than whether he is entitled 
to prevail on the merits, the veteran has not been prejudiced 
by the Board's decision.  In assuming that the claims are 
well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above discussed disabilities.  
Robinette, 8 Vet. App. 69 (1995).

III.  Increased Rating

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for his service-connected 
anxiety neurosis is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).  The veteran has been afforded VA 
examinations and a personal hearing, and treatment records 
have been obtained.  The Board is satisfied that all 
necessary assistance has been provided regarding the claim, 
and that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has viewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

By a rating decision in February 1945, service connection was 
established for anxiety neurosis with a 50 percent evaluation 
assigned effective from December 23, 1944.  The 50 percent 
evaluation was reduced to 30 percent from November 2, 1947, 
and the 30 percent evaluation was reduced to 10 percent from 
October 13, 1948.  The 10 percent evaluation was increased to 
30 percent effective from March 24, 1972, and the 30 percent 
evaluation has been continued to date.  A reopened increased 
rating claim was received on August 14, 1991.

The report of a June 1992 VA psychiatric examination reflects 
that the veteran reported that he continued to feel nervous 
and anxious.  He continued to be argumentative and described 
a quick temper.  He reported having occasional nightmares.  
On mental status examination he spoke well and openly with 
good interpersonal contact and full animation.  His thoughts 
were clear.  Rate, rhythm, and tone of his speech were good.  
While his mood was stated to be nervous, his affect was 
pleasant and showed no nervousness.  There were no delusions 
or hallucinations and he was oriented to month, date, and 
year.  He was able to attend and concentrate on the 
interview.  He abstractly interpreted proverbs.  The 
assessment included that no specific anxiety symptoms were 
elicited at the time other than increased irritability with 
others.  The psychiatric diagnosis was anxiety disorder and 
the Global Assessment of Functioning (GAF) was indicated to 
be 55.

The report of an April 1997 VA psychiatric examination 
reflects that the veteran demonstrated very little detailed 
memory for the prior 10 to 15 years.  The examiner had access 
to and reviewed the claims file.  On mental status evaluation 
the veteran's recent memory was markedly deficient.  In 
discussion the examiner commented that it was clear the 
veteran's memory and cognitive status had markedly declined 
since the examination in June 1992.  The estimation of the 
veteran's current degree of disability from service-connected 
anxiety neurosis overall was not feasible in view of the 
veteran's substantial dementia.  The examiner suggested that 
the current rating for anxiety be left undisturbed at the 
prior rate.  The diagnoses included history of adjudicated 
service-connected anxiety neurosis, with the veteran not 
being anxious at the time of examination, and dementia of 
unknown etiology.  The report of a February 1998 VA 
psychiatric examination reflects that the veteran had 
advanced and increasing dementia.  The veteran has been found 
to be incompetent for VA purposes by a May 1998 RO decision.

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule, Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  The new 
rating criteria does not have retroactive application prior 
to November 7, 1996.  38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected anxiety neurosis under the old 
criteria both prior to and from November 7, 1996, and under 
the new criteria as well from November 7, 1996, and found 
that evaluating his disability under the old criteria is more 
favorable to the veteran.

The veteran's anxiety neurosis has been evaluated under the 
provisions of Diagnostic Code 9400 of the Rating Schedule.  
Diagnostic Code 9400, in effect prior to November 7, 1996, 
provided that a 30 percent evaluation would be assigned where 
there was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation would be assigned where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation would be assigned when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

The evidence of record reflects that the veteran's currently 
manifested dementia effectively precludes any further 
evaluation with respect to his anxiety neurosis.  The most 
recent examination that was able to accomplish some 
evaluation of his anxiety neurosis was in 1992.  That 
examination concluded that the primary anxiety symptom was 
increased irritability with others and assigned a GAF of 55.  
The Diagnostic and Statistical Manual of Mental Disorders, 
Fourth ed. reflects that a GAF score of 51 to 60 reflects 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning such as conflicts with 
peers or co-workers.  Statements and testimony that have been 
offered have been considered.  However, lay persons are not 
qualified to associate reported symptoms with any specific 
disability.  See Grottveit and Espiritu.  With consideration 
of the reported inability of the veteran to interact with 
family members and competent medical evidence associating his 
irritability with his anxiety neurosis, the Board concludes 
that the evidence is in equipoise with respect to whether or 
not his anxiety neurosis more nearly approximates the 
criteria for a 50 percent evaluation based on considerable 
impairment under the rating criteria in effect prior to 
November 7, 1996.  As discussed below, there has been no 
clinical demonstration of greater disability due solely to 
the service-connected anxiety neurosis so as to warrant a 
higher evaluation under the rating criteria in effect prior 
to November 7, 1996.  In resolving all doubt in the veteran's 
behalf, a 50 percent evaluation is warranted based on 
considerable impairment.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.7.

In order to be assigned a 70 percent evaluation under 
Diagnostic Code 9400 subsequent to November 7, 1996, there 
must be occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
Suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spacial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or 
inability to establish or maintain effective relationships.  

Again, the veteran's current inability to perform multiple 
functions has been related to his dementia.  There is no 
competent medical evidence that reflects that his anxiety 
neurosis results in more than irritability and the competent 
medical evidence does not indicate that his irritability is 
unprovoked with periods of violence.  In 1992 the veteran was 
oriented and his current disorientation is associated with 
his dementia.  Further, there is no indication that he 
neglects personal appearance and hygiene secondary to his 
anxiety neurosis or that he experienced near continuous panic 
or depression.  Further, his speech was not intermittent, 
illogical, obscure or irrelevant prior to the increase in his 
dementia.  The veteran's marriage in excess of 48 years is 
subsisting.  With consideration of the above, as well as the 
GAF of 55 and no competent medical evidence that indicates 
that the veteran's symptoms associated with his anxiety 
neurosis are severe, a preponderance of the evidence is 
against an evaluation greater than the 50 percent granted 
herein under either the criteria in effect prior to or from 
November 7, 1996.


ORDER

Service connection for hypertension secondary to service-
connected psychiatric disability based on aggravation is 
granted.

Evidence of a well-grounded claim for entitlement to service 
connection for an abdominal aortic aneurysm secondary to 
service-connected psychiatric disability not having been 
submitted, the appeal with respect to this issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for cardiovascular disorder secondary to service-
connected psychiatric disability not having been submitted, 
the appeal with respect to this issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for arthritis of the spine secondary to service-
connected psychiatric disability not having been submitted, 
the appeal with respect to this issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for residuals of a left nephrectomy secondary to 
service-connected psychiatric disability not having been 
submitted, the appeal with respect to this issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for hemorrhoids secondary to psychiatric 
disability not having been submitted, the appeal with respect 
to this issue is denied.

Evidence of a well-grounded claim for entitlement to service 
connection for a stomach disability, including duodenal 
ulcer, secondary to service-connected psychiatric disability 
not having been submitted, the appeal with respect to this 
issue is denied.

An increased rating of 50 percent for anxiety neurosis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

